Exhibit 10.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

A DELAWARE LIMITED PARTNERSHIP

October 10, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page RECITALS       1 ARTICLE 1    DEFINED TERMS    2 ARTICLE 2   
PARTNERSHIP FORMATION AND IDENTIFICATION    9             2.1   

Formation

   9             2.2   

Name, Office and Registered Agent

   9             2.3   

Partners

   9             2.4   

Term and Dissolution

   9             2.5   

Filing of Certificate and Perfection of Limited Partnership

   10             2.6   

Certificates Describing Partnership Units

   10 ARTICLE 3    BUSINESS OF THE PARTNERSHIP    10 ARTICLE 4    CAPITAL
CONTRIBUTIONS AND ACCOUNTS    11             4.1   

Capital Contributions

   11             4.2   

Additional Capital Contributions and Issuances of Additional Partnership
Interests

   11             4.3   

Additional Funding

   13             4.4   

Capital Accounts

   13             4.5   

Percentage Interests

   13             4.6   

No Interest on Contributions

   13             4.7   

Return of Capital Contributions

   13             4.8   

No Third Party Beneficiary

   14 ARTICLE 5    PROFITS AND LOSSES; DISTRIBUTIONS    14             5.1   

Allocation of Profit and Loss

   14             5.2   

Distribution of Cash

   17             5.3   

REIT Distribution Requirements

   18             5.4   

No Right to Distributions in Kind

   18             5.5   

Limitations on Return of Capital Contributions

   18             5.6   

Distributions upon Liquidation

   18             5.7   

Substantial Economic Effect

   18 ARTICLE 6    RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER    19
            6.1   

Management of the Partnership

   19             6.2   

Delegation of Authority

   21             6.3   

Indemnification and Exculpation of Indemnitees

   21             6.4   

Liability of the General Partner

   22             6.5   

Reimbursement of General Partner

   23

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page             6.6   

Outside Activities

   23             6.7   

Employment or Retention of Affiliates

   24             6.8   

General Partner Participation

   24             6.9   

Title to Partnership Assets

   24             6.10   

Miscellaneous

   24 ARTICLE 7    CHANGES IN GENERAL PARTNER    25             7.1   

Transfer of the General Partner’s Partnership Interest

   25             7.2   

Admission of a Substitute or Additional General Partner

   26             7.3   

Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner

   27             7.4   

Removal of a General Partner

   27 ARTICLE 8    RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS    28
            8.1   

Management of the Partnership

   28             8.2   

Power of Attorney

   28             8.3   

Limitation on Liability of Limited Partners

   28             8.4   

Ownership by Limited Partner of Corporate General Partner or Affiliate

   29             8.5   

Exchange Right

   29             8.6   

Registration

   31 ARTICLE 9    TRANSFERS OF LIMITED PARTNERSHIP INTERESTS    32
            9.1   

Purchase for Investment

   32             9.2   

Restrictions on Transfer of Limited Partnership Interests

   32             9.3   

Admission of Substitute Limited Partner

   33             9.4   

Rights of Assignees of Partnership Interests

   34             9.5   

Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner

   34             9.6   

Joint Ownership of Interests

   34 ARTICLE 10    BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS    35
            10.1   

Books and Records

   35             10.2   

Custody of Partnership Funds; Bank Accounts

   35             10.3   

Fiscal and Taxable Year

   35             10.4   

Annual Tax Information and Report

   35             10.5   

Tax Matters Partner; Tax Elections; Special Basis Adjustments

   35             10.6   

Reports to Limited Partners

   36 ARTICLE 11    AMENDMENT OF AGREEMENT; MERGER    37

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE 12    GENERAL PROVISIONS    37             12.1   

Notices

   37             12.2   

Survival of Rights

   37             12.3   

Additional Documents

   37             12.4   

Severability

   37             12.5   

Entire Agreement

   38             12.6   

Pronouns and Plurals

   38             12.7   

Headings

   38             12.8   

Counterparts

   38             12.9   

Governing Law

   38

EXHIBITS

EXHIBIT A – Partners, Capital Contributions and Percentage Interests

EXHIBIT B – Notice of Exercise of Exchange Right

EXHIBIT C – LTIP Units

EXHIBIT D – Notice of Election by Partner to Convert LTIP Units Into Common
Units

EXHIBIT E – Notice of Election by Partnership to Force Conversion of LTIP Units
Into Common Units

 

- iii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

RECITALS

This Amended and Restated Agreement of Limited Partnership (this “Agreement”) is
entered into as of October 10, 2006, between DCT Industrial Trust Inc., a
Maryland corporation (f/k/a Dividend Capital Trust Inc.) (the “General
Partner”), and the Limited Partners set forth on Exhibit A hereto. This
Agreement amends, restates and replaces in its entirety the Limited Partnership
Agreement of Dividend Capital Operating Partnership LP, dated May 30, 2002, as
amended July 26, 2002 and October 10, 2006 (the “Original Agreement”).
Capitalized terms used herein but not otherwise defined shall have the meanings
given them in Article 1.

AGREEMENT

WHEREAS, the General Partner has qualified and intends to qualify as a real
estate investment trust under the Internal Revenue Code of 1986, as amended;

WHEREAS, DCT Industrial Operating Partnership, LP (f/k/a Dividend Capital
Operating Partnership LP) (the “Partnership”), was formed on April 24, 2002, as
a limited partnership under the laws of the State of Delaware, pursuant to a
Certificate of Limited Partnership filed with the Office of the Secretary of
State of the State of Delaware on April 24, 2002;

WHEREAS, the General Partner desires to conduct its current and future business
through the Partnership;

WHEREAS, in furtherance of the foregoing, the General Partner desires to
contribute certain assets to the Partnership from time to time;

WHEREAS, in exchange for the General Partner’s contribution of assets, the
parties desire that the Partnership issue Partnership Units to the General
Partner in accordance with the terms of this Agreement;

WHEREAS, in furtherance of the Partnership’s business, the Partnership will
acquire Properties and other assets from time to time by means of the
contribution of such Properties or other assets to the Partnership by the owners
thereof in exchange for Partnership Units;

WHEREAS, the parties hereto wish to establish herein their respective rights and
obligations in connection with all of the foregoing and certain other matters;

WHEREAS, pursuant to the Original Agreement, the Partnership issued to Dividend
Capital Advisors Group LLC 10,000 units of a series of Partnership Interests
designated as “Special Partnership Units”;

WHEREAS, in connection with the acquisition of Dividend Capital Advisors LLC by
the Partnership pursuant to that certain Contribution Agreement, dated as of
July 21, 2006, among DCT Industrial Trust Inc., the Partnership and Dividend
Capital Advisors Group LLC, the parties thereto have agreed to modify the 10,000
issued and outstanding Special Partnership Units into 7,111,111 Partnership
Units; and



--------------------------------------------------------------------------------

WHEREAS, as a result of such modification, as of the date hereof, no Special
Partnership Units are outstanding and an aggregate of [174,432,471] Partnership
Units are outstanding as set forth on Exhibit A hereto.

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“Additional Funds” has the meaning set forth in Section 4.3 hereof.

“Additional Securities” means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 8.5 hereof or REIT
Shares issued pursuant to a dividend reinvestment plan of the General Partner)
or rights, options, warrants or convertible or exchangeable securities
containing the right to subscribe for or purchase REIT Shares, as set forth in
Section 4.2(a)(ii) hereof.

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary Partnership that are owned by the General
Partner directly.

“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner or trustee of such Person or any Person controlling,
controlled by or under common control with such Person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
Person). For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities or
partnership interests or otherwise.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units issued to each Partner, and the Agreed Value of non-cash Capital
Contributions as of the date of contribution is set forth on Exhibit A hereto.

 

- 2 -



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
amended, modified supplemented or restated from time to time, as the context
requires.

“Articles of Incorporation” means the Articles of Incorporation of the General
Partner filed with the Maryland State Department of Assessments and Taxation, as
amended or restated from time to time.

“Capital Account” has the meaning provided in Section 4.4 hereof.

“Capital Contribution” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash) contributed or
agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

“Carrying Value” means, with respect to any asset of the Partnership, the
asset’s adjusted net basis for federal income tax purposes or, in the case of
any asset contributed to the Partnership, the fair market value of such asset at
the time of contribution, reduced by any amounts attributable to the inclusion
of liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the General Partner, be
adjusted to equal their respective fair market values (as determined by the
General Partner), in accordance with the rules set forth in Regulations
Section 1.704-1(b)(2)(iv)(f), as provided for in Section 4.4 hereof. In the case
of any asset of the Partnership that has a Carrying Value that differs from its
adjusted tax basis, the Carrying Value shall be adjusted by the amount of
depreciation, depletion and amortization calculated for purposes of the
definition of Profit and Loss rather than the amount of depreciation, depletion
and amortization determined for federal income tax purposes.

“Cash Amount” means an amount of cash per Partnership Unit equal to the Value of
the REIT Shares Amount on the date of receipt by the General Partner of a Notice
of Exchange.

“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Unit” means a Partnership Unit, other than an LTIP Unit, representing a
Partnership Interest that is without preference as to distributions and
allocations.

“Common Unit Economic Balance” has the meaning set forth in Section 5.1(k)
hereof.

 

- 3 -



--------------------------------------------------------------------------------

“Constituent Person” has the meaning set forth in Section 7.G of Exhibit C
hereto.

“Conversion Factor” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Exchange after the record date, but
prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Exchange immediately prior to the record date for
such dividend, distribution, subdivision or combination.

“Economic Capital Account Balance” has the meaning set forth in Section 5.1(k)
hereof.

“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.

“Exchange Right” has the meaning provided in Section 8.5(a) hereof.

“Exchanging Partner” has the meaning provided in Section 8.5(a) hereof.

“General Partner” means DCT Industrial Trust Inc., a Maryland corporation, and
any Person who becomes a substitute or additional General Partner as provided
herein, and any of their successors as General Partner.

“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner or a director, officer or employee of the General
Partner or the Partnership, and (ii) such other Persons (including Affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.

 

- 4 -



--------------------------------------------------------------------------------

“Independent Director” means a director of the General Partner who is not an
officer or employee of the General Partner, any Affiliate of an officer or
employee or any Affiliate of (i) any lessee of any property of the General
Partner or any Subsidiary of the General Partner, (ii) any Subsidiary of the
General Partner, or (iii) any partnership that is an Affiliate of the General
Partner.

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
hereto, and any Person who becomes a Substitute Limited Partner, in such
Person’s capacity as a Limited Partner in the Partnership.

“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.

“Liquidating Gains” has the meaning set forth in Section 5.1(k) hereof.

“Liquidating Losses” has the meaning set forth in Section 5.1(k) hereof.

“Loss” has the meaning provided in Section 5.1(h) hereof.

“LTIP Unit Adjustment Events” has the meaning set forth in Section 5.A of
Exhibit C hereto.

“LTIP Unit Capital Account Limitation” has the meaning set forth in Section 7.B
of Exhibit C hereto.

“LTIP Unit Conversion Date” has the meaning set forth in Section 7.C of
Exhibit C hereto.

“LTIP Unit Conversion Notice” has the meaning set forth in Section 7.C of
Exhibit C hereto.

“LTIP Unit Conversion Right” has the meaning set forth in Section 7.A of
Exhibit C hereto.

“LTIP Unit Conversion Transaction” has the meaning set forth in Section 7.G of
Exhibit C hereto.

“LTIP Unit Distribution Participation Date” has the meaning set forth in
Section 3.B of Exhibit C hereto.

“LTIP Unit Distribution Payment Date” has the meaning set forth in Section 3.A
of Exhibit C hereto.

“LTIP Unit Forced Conversion” has the meaning set forth in Section 7.D of
Exhibit C hereto.

“LTIP Unit Forced Conversion Notice” has the meaning set forth in Section 7.D of
Exhibit C hereto.

“LTIP Units” means the Partnership Units designated as such having the rights,
powers, privileges, restrictions, qualifications and limitations set forth in
Exhibit C hereto.

“Minimum Limited Partnership Interest” means the lesser of (i) 1% or (ii) if the
total Capital Contributions to the Partnership exceeds $50 million, 1% divided
by the ratio of the total Capital Contributions to the Partnership to
$50 million; provided, however, that the Minimum Limited Partnership Interest
shall not be less than 0.2% at any time.

 

- 5 -



--------------------------------------------------------------------------------

“Notice of Exchange” means the Notice of Exercise of Exchange Right
substantially in the form attached as Exhibit B hereto.

“NYSE” means the New York Stock Exchange.

“Offer” has the meaning set forth in Section 7.1(c) hereof.

“OP Unitholders” means all holders of Partnership Interests.

“Partner” means any General Partner or Limited Partner.

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).

“Partnership” means DCT Industrial Operating Partnership LP, a Delaware limited
partnership.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. The allocation of Partnership Units
among the Partners shall be as set forth on Exhibit A hereto, as such Exhibit
may be amended from time to time.

“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding. The
Percentage Interest of each Partner shall be as set forth on Exhibit A hereto,
as such Exhibit may be amended from time to time.

“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.

 

- 6 -



--------------------------------------------------------------------------------

“Profit” has the meaning provided in Section 5.1(h) hereof.

“Property” means any office or industrial property or other investment in which
the Partnership holds an ownership interest.

“Publicly Traded” means listed or admitted to trading on the NYSE, the American
Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global Market or
another national securities exchange, or any successor to any of the foregoing.

“Regulations” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

“Regulatory Allocations” has the meaning set forth in Section 5.1(i) hereof.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuing or redemption of Partnership Interests,
and (viii) all other operating or administrative costs of the General Partner
incurred in the ordinary course of its business on behalf of or in connection
with the Partnership.

“REIT Share” means a common share of beneficial interest in the General Partner
(or successor entity, as the case may be).

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by an Exchanging Partner,
multiplied by the Conversion Factor as adjusted to and including the Specified
Exchange Date; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Exchange Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.

 

- 7 -



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

“Service” means the United States Internal Revenue Service.

“Specified Exchange Date” means: (i) if the REIT Shares are not Publicly Traded
on the date on which the Notice of Exchange is received by the General Partner,
the first business day of the month that is at least 60 business days after the
receipt by the General Partner of the Notice of Exchange or (ii) if the REIT
Shares are Publicly Traded on the date on which the Notice of Exchange is
received by the General Partner, the tenth business day after the receipt by the
General Partner of the Notice of Exchange.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

“Subsidiary Partnership” means any partnership of which the partnership
interests therein are owned by the General Partner or a direct or indirect
subsidiary of the General Partner.

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.

“Successor Entity” has the meaning provided in the definition of “Conversion
Factor” contained herein.

“Survivor” has the meaning set forth in Section 7.1(d) hereof.

“Transaction” has the meaning set forth in Section 7.1(c) hereof.

“Transfer” has the meaning set forth in Section 9.2(a) hereof.

“Unvested LTIP Units” has the meaning set forth in Section 2.A of Exhibit C
hereto.

“Value” means, with respect to any security, the average of the daily market
price of such security for the ten consecutive trading days immediately
preceding the date of such valuation. The market price for each such trading day
shall be: (i) if the security is listed or admitted to trading on any securities
exchange or the NYSE, the sale price, regular way, on such day, or if no such
sale takes place on such day, the average of the closing bid and asked prices,
regular way, on such day, (ii) if the security is not listed or admitted to
trading on any securities exchange or the NYSE, the last reported sale price on
such day or, if no sale takes place on such day, the average of the closing bid
and asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or (iii) if the security is not listed or
admitted to trading on any securities exchange or the NYSE and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten days
prior to the date in question) for which prices have been so reported; provided
that if there are no bid and asked prices reported during the ten days prior to
the date in question, the value of the security shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the security includes any additional rights, then the value of such rights
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate.

 

- 8 -



--------------------------------------------------------------------------------

“Vested LTIP Units” has the meaning set forth in Section 2.A of Exhibit C
hereto.

“Vesting Agreement” has the meaning set forth in Section 2.A of Exhibit C
hereto.

ARTICLE 2

PARTNERSHIP FORMATION AND IDENTIFICATION

2.1 Formation. The Partnership was formed as a limited partnership pursuant to
the Act and all other pertinent laws of the State of Delaware, for the purposes
and upon the terms and conditions set forth in this Agreement.

2.2 Name, Office and Registered Agent. The name of the Partnership is DCT
Industrial Operating Partnership LP. The specified office and place of business
of the Partnership shall be 518 17th Street, 17th Floor, Denver, Colorado 80202.
The General Partner may at any time change the location of such office, provided
the General Partner gives notice to the Partners of any such change. The name
and address of the Partnership’s registered agent is The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle
County, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on him as registered agent.

2.3 Partners.

(a) The General Partner of the Partnership is DCT Industrial Trust Inc., a
Maryland corporation. Its principal place of business is the same as that of the
Partnership.

(b) The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.

2.4 Term and Dissolution.

(a) The term of the Partnership shall continue in full force and effect until
December 31, 2032, except that the Partnership shall be dissolved upon the first
to occur of any of the following events:

(i) The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b) hereof;
provided, that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

(ii) The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full);

 

- 9 -



--------------------------------------------------------------------------------

(iii) The exchange of all Limited Partnership Interests (other than any of such
interests held by the General Partner or Affiliates of the General Partner) for
REIT Shares or the securities of any other entity; or

(iv) The election by the General Partner that the Partnership should be
dissolved.

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.3(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.6 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.

2.5 Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, any and all amendments to the Certificate and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

2.6 Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
number of Partnership Units owned and the Percentage Interest represented by
such Partnership Units as of the date of such certificate. Any such certificate
(i) shall be in form and substance as approved by the General Partner,
(ii) shall not be negotiable and (iii) shall bear a legend to the following
effect:

This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Amended and Restated Agreement of Limited Partnership of DCT
Industrial Operating Partnership LP, as amended from time to time.

ARTICLE 3

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, unless the General Partner otherwise
ceases to qualify as a REIT, and in a manner such that the General Partner will
not be subject to any taxes under Section 857 or 4981 of the Code, (ii) to enter
into any partnership, joint venture or other similar arrangement to engage in
any of the foregoing or the ownership of interests in any entity engaged in any
of the foregoing and (iii) to do anything necessary or incidental to the
foregoing. In connection with the foregoing, and without limiting the General
Partner’s right in its sole and absolute discretion to cease qualifying as a
REIT, the Partners acknowledge that the General Partner’s current status as a
REIT and the avoidance of income and excise taxes on the General Partner inures
to the benefit of all the Partners and not solely to the General Partner.
Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate its status as a REIT under the Code at any time to the
full extent permitted under the Articles of Incorporation. The General Partner
on behalf of the Partnership shall also be empowered to do any and all acts and
things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” for purposes of Section 7704 of
the Code.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 4

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.1 Capital Contributions. The General Partner and the initial Limited Partners
have made capital contributions to the Partnership in exchange for the
Partnership Interests set forth opposite their names on Exhibit A hereto, as
such Exhibit may be amended from time to time.

4.2 Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.2 or in Section 4.3 hereof, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.2.

(a) Issuances of Additional Partnership Interests.

(i) General. The General Partner is hereby authorized to cause the Partnership
to issue such additional Partnership Interests in the form of Partnership Units
for any Partnership purpose at any time or from time to time, to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. Any additional Partnership Interests issued thereby may be issued in
one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner,
subject to Delaware law, including, without limitation, (i) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such class
or series of Partnership Interests; (ii) the right of each such class or series
of Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no additional
Partnership Interests shall be issued to the General Partner unless:

(1) (A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares of or other interests in the General Partner, which
shares or interests have designations, preferences and other rights, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.2 and
(B) the General Partner shall make a Capital Contribution to the Partnership in
an amount equal to the proceeds raised in connection with the issuance of such
shares of stock of or other interests in the General Partner;

(2) the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or

(3) the additional Partnership Interests are issued to all Partners holding
Partnership Units in proportion to their respective Percentage Interests.

 

- 11 -



--------------------------------------------------------------------------------

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

(ii) Upon Issuance of Additional Securities. The General Partner shall not issue
any Additional Securities other than to all holders of REIT Shares, unless
(A) the General Partner shall cause the Partnership to issue to the General
Partner, as the General Partner may designate, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests are substantially similar to those of the Additional Securities, and
(B) the General Partner contributes the proceeds from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities, directly and through the General Partner, to the
Partnership; provided, however, that the General Partner is allowed to issue
Additional Securities in connection with an acquisition of a property to be held
directly by the General Partner, but if and only if, such direct acquisition and
issuance of Additional Securities have been approved and determined to be in the
best interests of the General Partner and the Partnership by a majority of the
Independent Directors (as defined in the General Partner’s Articles of
Incorporation). Without limiting the foregoing, the General Partner is expressly
authorized to issue Additional Securities for less than fair market value, and
to cause the Partnership to issue to the General Partner corresponding
Partnership Interests, so long as (x) the General Partner concludes in good
faith that such issuance is in the best interests of the General Partner and the
Partnership, including without limitation, the issuance of REIT Shares and
corresponding Partnership Units pursuant to an employee share purchase plan
providing for employee purchases of REIT Shares at a discount from fair market
value or employee stock options that have an exercise price that is less than
the fair market value of the REIT Shares, either at the time of issuance or at
the time of exercise, and (y) the General Partner contributes all proceeds from
such issuance to the Partnership. For example, in the event the General Partner
issues REIT Shares for a cash purchase price and contributes all of the proceeds
of such issuance to the Partnership as required hereunder, the General Partner
shall be issued a number of additional Partnership Units equal to the product of
(A) the number of such REIT Shares issued by the General Partner, the proceeds
of which were so contributed, multiplied by (B) a fraction, the numerator of
which is 100%, and the denominator of which is the Conversion Factor in effect
on the date of such contribution.

(b) Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the gross proceeds
of such issuance and the Partnership shall be deemed simultaneously to have paid
such offering expenses in accordance with Section 6.5 hereof and in connection
with the required issuance of additional Partnership Units to the General
Partner for such Capital Contributions pursuant to Section 4.2(a) hereof.

(c) Minimum Limited Partnership Interest. In the event that either an exchange
pursuant to Section 8.5 hereof or additional Capital Contributions by the
General Partner would result in the Limited Partners, in the aggregate, owning
less than the Minimum Limited Partnership Interest, the General Partner and the
Limited Partners shall form another partnership and contribute sufficient
Limited Partnership Interests together with such other Limited Partners so that
the limited partners of such partnership own at least the Minimum Limited
Partnership Interest.

 

- 12 -



--------------------------------------------------------------------------------

4.3 Additional Funding. If the General Partner determines that it is in the best
interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.

4.4 Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) a new or existing Partner acquires more than a de minimis
additional Partnership Interest as consideration for the provision of services
to or for the benefit of the Partnership in a partner capacity or in
anticipation of becoming a partner or any grant of LTIP Units is made, (iii) the
Partnership distributes to a Partner more than a de minimis amount of
Partnership property or money as consideration for a Partnership Interest, or
(iv) the Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(iv)(g), the General Partner shall revalue the property of
the Partnership to its fair market value (as determined by the General Partner,
in its sole and absolute discretion, and taking into account Section 7701(g) of
the Code) in accordance with Regulations Section 1.704-1(b)(2)(iv)(f). When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations
Sections 1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital
Accounts to be adjusted to reflect the manner in which the unrealized gain or
loss inherent in such property (that has not been reflected in the Capital
Accounts previously) would be allocated among the Partners pursuant to
Section 5.1 hereof (as determined by the General Partner, in its sole and
absolute discretion, and taking into account Section 7701(g) of the Code) on the
date of the revaluation.

4.5 Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.5,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when the
Partnership’s property is revalued by the General Partner and the part of the
year beginning on the following day either (i) as if the taxable year had ended
on the date of the adjustment or (ii) based on the number of days in each part.
The General Partner, in its sole and absolute discretion, shall determine which
method shall be used to allocate Profits and Losses for the taxable year in
which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be based on the Percentage Interests before
adjustment, and the allocation of Profits and Losses for the later part shall be
based on the adjusted Percentage Interests. For purposes of the calculation of
Percentage Interests pursuant to this Section 4.5, the Percentage Interest of
any LTIP Units for which the LTIP Unit Distribution Participation Date has not
occurred as of the relevant time shall be 0%.

4.6 No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

4.7 Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

 

- 13 -



--------------------------------------------------------------------------------

4.8 No Third Party Beneficiary. No creditor or other third party having dealings
with the Partnership shall have the right to enforce the right or obligation of
any Partner to make Capital Contributions or loans or to pursue any other right
or remedy hereunder or at law or in equity, it being understood and agreed that
the provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the parties hereto and their respective successors and
assigns. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners. In addition, it is the
intent of the parties hereto that no distribution to any Limited Partner shall
be deemed a return of money or other property in violation of the Act. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Limited Partner is obligated to return such
money or property, such obligation shall be the obligation of such Limited
Partner and not of the General Partner. Without limiting the generality of the
foregoing, a deficit Capital Account of a Partner shall not be deemed to be a
liability of such Partner nor an asset or property of the Partnership.

ARTICLE 5

PROFITS AND LOSSES; DISTRIBUTIONS

5.1 Allocation of Profit and Loss.

(a) General. Profit and Loss (or items thereof) of the Partnership for each
fiscal year or other applicable period of the Partnership shall be allocated
among the OP Unitholders in accordance with their respective Percentage
Interests. For purposes of determining allocations of Profit and Loss pursuant
to this Section 5.1(a), the Percentage Interest of any LTIP Units for which the
LTIP Unit Distribution Participation Date has not occurred as of the relevant
date for purposes of determining such allocations shall be 0%.

(b) General Partner Gross Income Allocation. There shall be specially allocated
to the General Partner an amount of (i) first, items of Partnership income and
(ii) second, items of Partnership gain during each fiscal year or other
applicable period, before any other allocations are made hereunder, in an amount
equal to the excess, if any, of the cumulative distributions made to the General
Partner under Section 6.5(b) hereof over the cumulative allocations of
Partnership income and gain to the General Partner under this Section 5.1(b).

(c) [Intentionally omitted.]

(d) Nonrecourse Deductions; Minimum Gain Chargeback. Notwithstanding any
provision to the contrary, (i) any expense of the Partnership that is a
“nonrecourse deduction” within the meaning of Regulations Section 1.704-2(b)(1)
shall be allocated in accordance with the Partners’ respective Percentage
Interests, (ii) any expense of the Partnership that is a “partner nonrecourse
deduction” within the meaning of Regulations Section 1.704-2(i)(2) shall be
allocated to the Partner that bears the “economic risk of loss” with respect to
the liability to which such deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(f) and the ordering rules contained in Regulations
Section 1.704-2(j), and (iv) if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain within the meaning of Regulations Section 1.704-2(i)(4) for
any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-(2)(g),

 

- 14 -



--------------------------------------------------------------------------------

items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the excess nonrecourse liabilities of
the Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.

(e) Qualified Income Offset. If a Partner unexpectedly receives in any taxable
year an adjustment, allocation, or distribution described in subparagraphs (4),
(5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases
a deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner shall be allocated
specially for such taxable year (and, if necessary, later taxable years) items
of income and gain in an amount and manner sufficient to eliminate such deficit
Capital Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d). This Section 5.1(e) is intended to constitute a
“qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith. After the occurrence of an
allocation of income or gain to a Partner in accordance with this
Section 5.1(e), to the extent permitted by Regulations Section 1.704-1(b), items
of expense or loss shall be allocated to such Partner in an amount necessary to
offset the income or gain previously allocated to such Partner under this
Section 5.1(e).

(f) Capital Account Deficits. Loss (or items of Loss) shall not be allocated to
a Limited Partner to the extent that such allocation would cause or increase a
deficit in such Partner’s Capital Account at the end of any fiscal year (after
reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5). Any Loss in excess of that limitation
shall be allocated to the General Partner. After the occurrence of an allocation
of Loss to the General Partner in accordance with this Section 5.1(d), to the
extent permitted by Regulations Section 1.704-1(b), Profit shall be allocated to
such Partner in an amount necessary to offset the Loss previously allocated to
such Partner under this Section 5.1(f).

(g) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

(h) Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense, or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.1(b), 5.1(d), 5.1(e), 5.1(f), 5.1(j) or 5.1(k). All allocations of
Profit and Loss (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.1, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority
to elect the method to be used by the Partnership for allocating items of
income, gain, and expense as required by Section 704(c) of the Code including a
method that may result in a Partner receiving a disproportionately larger share
of the Partnership tax depreciation deductions, and such election shall be
binding on all Partners.

 

- 15 -



--------------------------------------------------------------------------------

(i) Curative Allocations. The allocations set forth in Section 5.1(d), (e) and
(f) of this Agreement (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations. The General Partner is authorized to
offset all Regulatory Allocations either with other Regulatory Allocations or
with special allocations of other items of Partnership income, gain, loss or
deduction pursuant to this Section 5.1(i). Therefore, notwithstanding any other
provision of this Section 5.1 (other than the Regulatory Allocations), the
General Partner shall make such offsetting special allocations of Partnership
income, gain, loss or deduction in whatever manner it deems appropriate so that,
after such offsetting allocations are made, each Partner’s Capital Account is,
to the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to Section 5.1(a), (b), (c), (g),
(j) and (k) hereof.

(j) Forfeiture Allocations. Upon a forfeiture of any unvested Partnership
Interest by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Regulations
promulgated after the date of this Agreement to ensure that allocations made
with respect to all unvested Partnership Interests are recognized under Code
Section 704(b).

(k) Special Allocations With Respect to LTIP Units. After giving effect to the
special allocations set forth in Sections 5.1(b), (d), (e), (f), (i) and
(j) hereof, and notwithstanding the provisions of Sections 5.1(a) above, any
Liquidating Gains shall first be allocated to the holders of LTIP Units until
the Economic Capital Account Balances of such Partners, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Common Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units; provided
that no such Liquidating Gains will be allocated with respect to any particular
LTIP Unit unless and to the extent that such Liquidating Gains, when aggregated
with other Liquidating Gains realized since the issuance of such LTIP Unit,
exceed Liquidating Losses realized since the issuance of such LTIP Unit. After
giving effect to the special allocations set forth in Sections 5.1(b), (d), (e),
(f), (i) and (j) hereof, and notwithstanding the provisions of Section 5.1(a)
above, in the event that, due to distributions with respect to Common Units in
which the LTIP Units do not participate or otherwise, the Economic Capital
Account Balance of any present or former holder of LTIP Units, to the extent
attributable to the holder’s ownership of LTIP Units, exceeds the target balance
specified above, then Liquidating Losses shall be allocated to such holder to
the extent necessary to reduce or eliminate the disparity. For this purpose,
“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership,
including but not limited to net gain realized in connection with an adjustment
to the Carrying Value of Partnership assets under the definition of Carrying
Value in Article 1 of the Agreement. Similarly, “Liquidating Losses” means any
net loss realized in connection with any such event. The “Economic Capital
Account Balances” of the holders of LTIP Units will be equal to their Capital
Account balances, plus the amount of their shares of any Partner Nonrecourse
Debt Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to their ownership of LTIP Units. Similarly, the “Common Unit
Economic Balance” shall mean (i) the Capital Account balance of the General
Partner, plus the amount of the General Partner’s share of any Partner
Nonrecourse Debt Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to the General Partner’s ownership of Common Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.1(k),
divided by (ii) the number of the General Partner’s Common Units. Any such
allocations shall be made among the holders of LTIP Units in proportion to the
amounts required to be allocated to each under this Section 5.1(k). The parties
agree that the intent of this Section 5.1(k) is to make the Capital Account
balance associated with each LTIP Unit economically equivalent to the Capital

 

- 16 -



--------------------------------------------------------------------------------

Account balance associated with the General Partner’s Common Units (on a
per-unit basis), but only if the Partnership has recognized cumulative net gains
with respect to its assets since the issuance of the relevant LTIP Unit.

5.2 Distribution of Cash.

(a) The Partnership shall distribute cash on a quarterly (or, at the election of
the General Partner, more frequent) basis, in an amount determined by the
General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such quarter (or other
distribution period) in accordance with Section 5.2(b) below; provided, however,
that if a new or existing Partner acquires an additional Partnership Interest
(other than LTIP Units or Common Units upon conversion of LTIP Units) in
exchange for a Capital Contribution on any date other than the date immediately
following a Partnership Record Date, the cash distribution attributable to such
additional Partnership Interest relating to the Partnership Record Date next
following the issuance of such additional Partnership Interest shall be reduced
in the proportion equal to one minus (i) the number of days that such additional
Partnership Interest is held by such Partner bears to (ii) the number of days
between such Partnership Record Date and the immediately preceding Partnership
Record Date.

(b) Except for distributions pursuant to Section 5.6 hereof in connection with
the dissolution and liquidation of the Partnership and subject to the provisions
of Sections 5.2(c), 5.2(d), 5.3 and 5.5 hereof, distributions shall be made to
the OP Unitholders in accordance with their respective Percentage Interests on
the Partnership Record Date. For purposes of the foregoing calculations of this
Section 5.2(b) with respect to a distribution, the Percentage Interest of any
LTIP Units for which the LTIP Unit Distribution Participation Date has not
occurred as of the Partnership Record Date for that distribution shall be 0%.

(c) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual amount shall be treated as a distribution of cash in the amount of
such withholding and the additional amount required to be withheld shall be
treated as a loan (a “Partnership Loan”) from the Partnership to the Partner on
the day the Partnership pays over such amount to a taxing authority. A
Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
15 days after demand for payment thereof is made by the Partnership on the
Limited Partner, the General Partner, in its sole and absolute discretion, may
elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner.

 

- 17 -



--------------------------------------------------------------------------------

Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.2(c) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.

(d) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash distribution as
the holder of record of a REIT Share for which all or part of such Partnership
Unit has been or will be exchanged.

5.3 REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to make stockholder distributions that
will allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code.

5.4 No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.5 Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article 5, no Partner shall have the right to receive and the
General Partner shall not have the right to make, a distribution that includes a
return of all or part of a Partner’s Capital Contributions, unless after giving
effect to the return of a Capital Contribution, the sum of all Partnership
liabilities, other than the liabilities to a Partner for the return of his
Capital Contribution, does not exceed the fair market value of the Partnership’s
assets.

5.6 Distributions upon Liquidation. Upon liquidation of the Partnership, after
payment of, or adequate provision for, debts and obligations of the Partnership,
including any Partner loans, any remaining assets of the Partnership shall be
distributed to all Partners in accordance with Section 5.2(b) hereof, but only
to the extent of the positive balance of the Capital Account of each Partner.
For purposes of the preceding sentence, the Capital Account of each Partner
shall be determined after all adjustments have been made in accordance with
Sections 4.4, 5.1 and 5.2 resulting from Partnership operations and from all
sales and dispositions of all or any part of the Partnership’s assets.
Notwithstanding any other provision of this Agreement, the amount by which the
value, as determined in good faith by the General Partner, of any property other
than cash to be distributed in kind to the Partners exceeds or is less than the
Carrying Value of such property shall, to the extent not otherwise recognized by
the Partnership, be taken into account in computing Profit and Loss of the
Partnership for purposes of crediting or charging the Capital Accounts of, and
distributing proceeds to, the Partners, pursuant to this Agreement. To the
extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.

5.7 Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article 5 and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 6

RIGHTS, OBLIGATIONS AND

POWERS OF THE GENERAL PARTNER

6.1 Management of the Partnership.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i) to acquire, purchase, own, operate, lease and dispose of any real property
and any other property or assets including, but not limited to notes and
mortgages, that the General Partner determines are necessary or appropriate or
in the best interests of the business of the Partnership;

(ii) to construct buildings and make other improvements on the properties owned
or leased by the Partnership;

(iii) to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;

(iv) to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;

(v) to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;

(vi) to guarantee or become a co-maker of indebtedness of the General Partner or
any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;

(vii) to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;

(viii) to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;

 

- 19 -



--------------------------------------------------------------------------------

(ix) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets; provided, however, that the General
Partner may not, without the consent of all of the Partners, confess a judgment
against the Partnership that is in excess of $20,000 or is not covered by
insurance;

(x) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(xi) to make or revoke any election permitted or required of the Partnership by
any taxing authority;

(xii) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(xiii) to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;

(xiv) to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefor such reasonable remuneration
as the General Partner may deem reasonable and proper;

(xv) to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;

(xvi) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xvii) to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;

(xviii) to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

(xix) to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);

(xx) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;

(xxi) to merge, consolidate or combine the Partnership with or into another
Person;

 

- 20 -



--------------------------------------------------------------------------------

(xxii) to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and

(xxiii) to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.

(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

6.2 Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

6.3 Indemnification and Exculpation of Indemnitees.

(a) The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 6.3(a). The termination of any proceeding by conviction or upon a plea
of nolo contendere or its equivalent, or an entry of an order of probation prior
to judgment, creates a rebuttable presumption that the Indemnitee acted in a
manner contrary to that specified in this Section 6.3(a). Any indemnification
pursuant to this Section 6.3 shall be made only out of the assets of the
Partnership.

(b) The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

(c) The indemnification provided by this Section 6.3 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

 

- 21 -



--------------------------------------------------------------------------------

(d) The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

(e) For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.3 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 6.3 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

6.4 Liability of the General Partner.

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.

(b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its stockholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of its stockholders on one hand and the Limited Partners on the other,
the General Partner shall endeavor in good faith to resolve the conflict in a
manner not adverse to either its stockholders or the Limited Partners; provided,
however, that for so long as the General Partner directly owns a controlling
interest in the Partnership, any such conflict that the General Partner, in its
sole and absolute discretion, determines cannot be resolved in a manner not
adverse to either its stockholders or the Limited Partner shall be resolved in
favor of the stockholders. The General Partner shall not be liable for monetary
damages for losses sustained, liabilities incurred, or benefits not derived by
Limited Partners in connection with such decisions, provided that the General
Partner has acted in good faith.

 

- 22 -



--------------------------------------------------------------------------------

(c) Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

(e) Any amendment, modification or repeal of this Section 6.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.

6.5 Reimbursement of General Partner.

(a) Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses incurred by the General Partner.

6.6 Outside Activities. Subject to Section 6.8 hereof, the Articles of
Incorporation of the General Partner and any agreements entered into by the
General Partner or its Affiliates with the Partnership or a Subsidiary, any
officer, director, employee, agent, trustee, Affiliate or stockholder of the
General Partner, the General Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities substantially similar
or identical to those of the Partnership. Neither the Partnership nor any of the
Limited Partners shall have any rights by virtue of this Agreement in any such
business ventures, interest or activities. None of the Limited Partners nor any
other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any such business ventures,
interests or activities, and the General Partner shall have no obligation
pursuant to this Agreement to offer any interest in any such business ventures,
interests and activities to the Partnership or any Limited Partner, even if such
opportunity is of a character which, if presented to the Partnership or any
Limited Partner, could be taken by such Person.

 

- 23 -



--------------------------------------------------------------------------------

6.7 Employment or Retention of Affiliates.

(a) Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.

(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

(c) The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement, applicable law and the REIT
status of the General Partner.

(d) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.

6.8 General Partner Participation. The General Partner agrees that all business
activities of the General Partner, including activities pertaining to the
acquisition, development or ownership of office or industrial property or other
property, shall be conducted through the Partnership or one or more Subsidiary
Partnerships; provided, however, that the General Partner is allowed to make a
direct acquisition, but if and only if, such acquisition is made in connection
with the issuance of Additional Securities, which direct acquisition and
issuance have been approved and determined to be in the best interests of the
General Partner and the Partnership by a majority of the Independent Directors.

6.9 Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

6.10 Miscellaneous. In the event the General Partner redeems any REIT Shares
(other than REIT Shares redeemed in accordance with the share redemption program
of the General Partner through proceeds received from the General Partner’s
dividend reinvestment plan), then the General Partner shall cause the
Partnership to purchase from the General Partner a number of Partnership Units
as determined based on the application of the Conversion Factor on the same
terms that the General Partner exchanged such REIT Shares. Moreover, if the
General Partner makes a cash tender offer or other offer to acquire REIT Shares,
then the General Partner shall cause the Partnership to make a corresponding
offer to the General Partner to acquire an equal number of Partnership Units
held by the General Partner. In the event any REIT Shares are exchanged by the
General Partner pursuant to such offer, the Partnership shall redeem an
equivalent number of the General Partner’s Partnership Units for an equivalent
purchase price based on the application of the Conversion Factor.

 

- 24 -



--------------------------------------------------------------------------------

ARTICLE 7

CHANGES IN GENERAL PARTNER

7.1 Transfer of the General Partner’s Partnership Interest.

(a) The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in or in
connection with a transaction contemplated by Section 7.1(c), (d) or (e) hereof.

(b) The General Partner agrees that the Percentage Interest for it will at all
times be in the aggregate, at least 1%.

(c) Except as otherwise provided in Section 6.4(b) or Section 7.1(d) or
(e) hereof, the General Partner shall not engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets, (other than in connection with a change in the General
Partner’s state of incorporation or organizational form) in each case which
results in a change of control of the General Partner (a “Transaction”), unless:

(i) the consent of Limited Partners holding more than 50% of the Percentage
Interests of the Limited Partners is obtained;

(ii) as a result of such Transaction all Limited Partners will receive for each
Partnership Unit an amount of cash, securities, or other property equal to the
product of the Conversion Factor and the greatest amount of cash, securities or
other property paid in the Transaction to a holder of one REIT Share in
consideration of one REIT Share, provided that if, in connection with the
Transaction, a purchase, tender or exchange offer (“Offer”) shall have been made
to and accepted by the holders of more than 50% of the outstanding REIT Shares,
each holder of Partnership Units shall be given the option to exchange its
Partnership Units for the greatest amount of cash, securities, or other property
which a Limited Partner holding Partnership Units would have received had it
(1) exercised its Exchange Right and (2) sold, tendered or exchanged pursuant to
the Offer the REIT Shares received upon exercise of the Exchange Right
immediately prior to the expiration of the Offer; or

(iii) the General Partner is the surviving entity in the Transaction and either
(A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) receive in exchange for their Partnership Units, an
amount of cash, securities, or other property (expressed as an amount per REIT
Share) that is no less than the product of the Conversion Factor and the
greatest amount of cash, securities, or other property (expressed as an amount
per REIT Share) received in the Transaction by any holder of REIT Shares.

For purposes of clauses (ii) and (iii) above, the term Partnership Units shall
be deemed to exclude LTIP Units.

(d) Notwithstanding Section 7.1(c) above, the General Partner may merge with or
into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in

 

- 25 -



--------------------------------------------------------------------------------

exchange for Partnership Units with a fair market value equal to the value of
the assets so contributed as determined by the Survivor in good faith and
(ii) the Survivor expressly agrees to assume all obligations of the General
Partner, as appropriate, hereunder. Upon such contribution and assumption, the
Survivor shall have the right and duty to amend this Agreement as set forth in
this Section 7.1(d). The Survivor shall in good faith arrive at a new method for
the calculation of the Cash Amount, the REIT Shares Amount and Conversion Factor
for a Partnership Unit after any such merger or consolidation so as to
approximate the existing method for such calculation as closely as reasonably
possible. Such calculation shall take into account, among other things, the kind
and amount of securities, cash and other property that was receivable upon such
merger or consolidation by a holder of REIT Shares or options, warrants or other
rights relating thereto, and which a holder of Partnership Units could have
acquired had such Partnership Units been exchanged immediately prior to such
merger or consolidation. Such amendment to this Agreement shall provide for
adjustment to such method of calculation, which shall be as nearly equivalent as
may be practicable to the adjustments provided for with respect to the
Conversion Factor. The Survivor also shall in good faith modify the definition
of REIT Shares and make such amendments to Sections 8.5 and 8.7 hereof so as to
approximate the existing rights and obligations set forth in Sections 8.5 and
8.7 as closely as reasonably possible. The above provisions of this
Section 7.1(d) shall similarly apply to successive mergers or consolidations
permitted hereunder.

In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided such efforts are consistent with the
exercise of the Board of Directors’ fiduciary duties to the stockholders of the
General Partner under applicable law.

(e) Notwithstanding Section 7.1(c),

(i) a General Partner may transfer all or any portion of its General Partnership
Interest to (A) a wholly-owned Subsidiary of such General Partner or (B) the
owner of all of the ownership interests of such General Partner, and following a
transfer of all of its General Partnership Interest, may withdraw as General
Partner; and

(ii) the General Partner may engage in a transaction not required by law or by
the rules of any national securities exchange on which the REIT Shares are
listed to be submitted to the vote of the holders of the REIT Shares.

7.2 Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:

(a) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 hereof in connection with such
admission shall have been performed;

(b) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

 

- 26 -



--------------------------------------------------------------------------------

(c) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel and the state or any other jurisdiction as may be
necessary) that the admission of the person to be admitted as a substitute or
additional General Partner is in conformity with the Act, that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal tax purposes, or (ii) the loss of any Limited
Partner’s limited liability.

7.3 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.3(b) hereof. The merger of the General Partner
with or into any entity that is admitted as a substitute or successor General
Partner pursuant to Section 7.2 hereof shall not be deemed to be the withdrawal,
dissolution or removal of the General Partner.

(b) Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.4 hereof by selecting, subject to Section 7.2 hereof and
any other provisions of this Agreement, a substitute General Partner by consent
of a majority in interest of the Limited Partners. If the Limited Partners elect
to continue the business of the Partnership and admit a substitute General
Partner, the relationship with the Partners and of any Person who has acquired
an interest of a Partner in the Partnership shall be governed by this Agreement.

7.4 Removal of a General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.

(b) If a General Partner has been removed pursuant to this Section 7.4 and the
Partnership is continued pursuant to Section 7.3 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.3(b) hereof and otherwise
admitted to the Partnership in accordance with Section 7.2 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner as reduced by any damages caused to the
Partnership by such General Partner. Such fair market value shall be determined
by an appraiser mutually agreed upon by the General Partner and a majority in
interest of the Limited Partners

 

- 27 -



--------------------------------------------------------------------------------

within 10 days following the removal of the General Partner. In the event that
the parties are unable to agree upon an appraiser, the removed General Partner
and a majority in interest of the Limited Partners each shall select an
appraiser. Each such appraiser shall complete an appraisal of the fair market
value of the removed General Partner’s General Partnership Interest within
30 days of the General Partner’s removal, and the fair market value of the
removed General Partner’s General Partnership Interest shall be the average of
the two appraisals; provided, however, that if the higher appraisal exceeds the
lower appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest no
later than 60 days after the removal of the General Partner. In such case, the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals closest in value.

(c) The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.4(b) above, shall be converted
to that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.4(b) above.

(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.1 Management of the Partnership. The Limited Partners shall not participate in
the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.

8.2 Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.

8.3 Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

 

- 28 -



--------------------------------------------------------------------------------

8.4 Ownership by Limited Partner of Corporate General Partner or Affiliate. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof, if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
tax purposes. The General Partner shall be entitled to make such reasonable
inquiry of the Limited Partners as is required to establish compliance by the
Limited Partners with the provisions of this Section.

8.5 Exchange Right.

(a) Subject to Sections 8.5(b), 8.5(c), 8.5(d) and 8.5(e) below and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Partnership Units held by them, each Limited Partner,
other than the General Partner, shall have the right (the “Exchange Right”) to
require the Partnership to redeem on a Specified Exchange Date all or a portion
of the Partnership Units held by such Limited Partner at an exchange price equal
to and in the form of the Cash Amount to be paid by the Partnership, provided,
that such Partnership Units shall have been outstanding for at least one year.
The Exchange Right shall be exercised pursuant to a Notice of Exchange delivered
to the Partnership (with a copy to the General Partner) by the Limited Partner
who is exercising the Exchange Right (the “Exchanging Partner”); provided,
however, that the Partnership shall not be obligated to satisfy such Exchange
Right if the General Partner elects to purchase the Partnership Units subject to
the Notice of Exchange pursuant to Section 8.5(b) below; and provided, further,
that no Limited Partner may deliver more than two Notices of Exchange during
each calendar year unless the REIT Shares are then Publicly Traded, in which
case there will be no limitation on the number of Notices of Exchange that may
be delivered. A Limited Partner may not exercise the Exchange Right for less
than 1,000 Partnership Units or, if such Limited Partner holds less than 1,000
Partnership Units, all of the Partnership Units held by such Partner. The
Exchanging Partner shall have no right, with respect to any Partnership Units so
exchanged, to receive any distribution paid with respect to Partnership Units if
the record date for such distribution is on or after the Specified Exchange
Date.

(b) Notwithstanding the provisions of Section 8.5(a) above, a Limited Partner
that exercises the Exchange Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Exchange to the General Partner,
and the General Partner may, in its sole and absolute discretion, elect to
purchase directly and acquire such Partnership Units by paying to the Exchanging
Partner either the Cash Amount or the REIT Shares Amount, as elected by the
General Partner (in its sole and absolute discretion), on the Specified Exchange
Date, whereupon the General Partner shall acquire the Partnership Units offered
for exchange by the exchanging Partner and shall be treated for all purposes of
this Agreement as the owner of such Partnership Units. If the General Partner
shall elect to exercise its right to purchase Partnership Units under this
Section 8.5(b) with respect to a Notice of Exchange, it shall so notify the
Exchanging Partner within five Business Days after the receipt by the General
Partner of such Notice of Exchange. Unless the General Partner (in its sole and
absolute discretion) shall exercise its right to purchase Partnership Units from
the Exchanging Partner pursuant to this Section 8.5(b), the General Partner
shall have no obligation to the Exchanging Partner or the Partnership with
respect to the Exchanging Partner’s exercise of the Exchange Right. In the event
the General Partner shall exercise its right to purchase Partnership Units with
respect to the exercise of a Exchange Right in the manner described in the first
sentence of this Section 8.5(b), the Partnership shall have no obligation to pay
any amount to the Exchanging Partner with respect to such Exchanging Partner’s
exercise of such Exchange Right, and each of the Exchanging Partner, the
Partnership, and the General Partner, as the case may be, shall treat the
transaction between the General Partner, and the Exchanging Partner for federal
income tax purposes as a sale of the Exchanging Partner’s Partnership Units to
the General Partner. Each Exchanging Partner agrees to execute such documents as
the General Partner may reasonably require in connection with the issuance of
REIT Shares upon exercise of the Exchange Right.

 

- 29 -



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 8.5(a) and 8.5(b) above, a Limited
Partner shall not be entitled to exercise the Exchange Right if the delivery of
REIT Shares to such Partner on the Specified Exchange Date by the General
Partner pursuant to Section 8.5(b) above (regardless of whether or not the
General Partner would in fact exercise its rights under Section 8.5(b)) would
(i) result in such Partner or any other person owning, directly or indirectly,
shares of the General Partner in excess of the Ownership Limit (as defined in
the Articles of Incorporation and calculated in accordance therewith), except as
provided in the Articles of Incorporation, (ii) result in shares of the General
Partner being owned by fewer than 100 Persons (determined without reference to
any rules of attribution and under the definition of “Person” in the Articles of
Incorporation), except as provided in the Articles of Incorporation,
(iii) result in the General Partner being “closely held” within the meaning of
Section 856(h) of the Code, (iv) cause the General Partner to own, directly or
constructively, 9.9% or more of the ownership interests in a tenant of the
General Partner’s, the Partnership’s, or any direct or indirect subsidiary
(including, without limitation, partnerships, joint ventures and limited
liability companies) of the General Partner’s or the Partnership’s real
property, within the meaning of Section 856(d)(2)(B) of the Code, (v) otherwise,
directly or indirectly, cause the General Partner to fail to qualify as a REIT
or (vi) cause the acquisition of REIT Shares by such Partner to be “integrated”
with any other distribution of REIT Shares for purposes of complying with the
registration provisions of the Securities Act. The General Partner, in its sole
and absolute discretion, may waive the restriction on exchange set forth in this
Section 8.5(c); provided, however, that in the event such restriction is waived,
the Exchanging Partner shall be paid the Cash Amount.

(d) Any Cash Amount to be paid to an Exchanging Partner pursuant to this
Section 8.5 shall be paid on the Specified Exchange Date; provided, however,
that the General Partner may elect to cause the Specified Exchange Date to be
delayed for up to an additional 180 days to the extent required for the General
Partner to cause additional REIT Shares to be issued to provide financing to be
used to make such payment of the Cash Amount. Notwithstanding the foregoing, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of exchanged Partnership Units hereunder to occur as quickly as
reasonably possible.

(e) Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Exchange Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under
Section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof (a “Restriction Notice”) to each of the Limited Partners
holding Partnership Units, which notice shall be accompanied by a copy of an
opinion of counsel to the Partnership which states that, in the opinion of such
counsel, restrictions are necessary in order to avoid having the Partnership be
treated as a “publicly traded partnership” under Section 7704 of the Code.

(f) Notwithstanding the provisions of Section 8.5(a) above, holders of LTIP
Units shall not be entitled to the Exchange Right provided for in Section 8.5
hereof with respect to any LTIP Units they hold, unless and until such LTIP
Units have been converted into Common Units (or any other class or series of
Partnership Units entitled to such Exchange Right) in accordance with their
terms. Notwithstanding the foregoing provisions of Section 8.5, and except as
otherwise permitted by the award, plan or other agreement pursuant to which an
LTIP Unit was issued, the Exchange Right shall not be exercisable with respect
to any Common Unit issued upon conversion of an LTIP Unit until two years after
the date on which the LTIP Unit was issued, provided however, that the foregoing
restriction shall not apply if the Exchange Right is exercised by an LTIP Unit
holder in connection with a transaction that falls within the definition of a
“change in control” under the agreement or agreements pursuant to which the LTIP
Units were issued to such holder. Additionally, the requirement set forth in the
first sentence of Section 8.5(a) above that Partnership Units for which the
Exchange Right is exercised have been outstanding for one year prior to such
exercise shall not apply with respect to Common Units issued upon the conversion
of LTIP Units.

 

- 30 -



--------------------------------------------------------------------------------

8.6 Registration. Subject to the terms of any agreement between the General
Partner and one or more Limited Partners with respect to Partnership Units held
by them:

(a) Shelf Registration of the Common Stock. Within two weeks prior or subsequent
to the first date upon which the Partnership Units owned by any Limited Partner
may be exchanged (or such later date as may be required under applicable
provisions of the Securities Act), the General Partner agrees to file with the
Commission, a shelf registration statement on Form S-3 (if the General Partner
is eligible to use such form) under Rule 415 of the Securities Act (a
“Registration Statement”), or any similar rule that may be adopted by the
Commission, with respect to all of the REIT Shares that may be issued upon
exchange of such Partnership Units pursuant to Section 8.5 hereof (“Exchange
Shares”). The General Partner will use its best efforts to have the Registration
Statement declared effective under the Securities Act. The General Partner need
not file a separate Registration Statement, but may file one Registration
Statement covering Exchange Shares issuable to more than one Limited Partner.
The General Partner further agrees to supplement or make amendments to each
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form utilized by the General Partner or by the
Securities Act or rules and regulations thereunder for such Registration
Statement.

(b) If a Registration Statement under subsection (a) above is not available
under the securities laws or the rules of the Commission, or if required to
permit the resale of Exchange Shares by “Affiliates” (as defined in the
Securities Act), upon the written request of any Limited Partner holding at
least 20,000 Partnership Units, the General Partner agrees to file with the
Commission a Registration Statement covering the resale of Exchange Shares by
Affiliates or others whose Exchange Shares are not covered by a Registration
Statement filed pursuant to subsection (a) above. The General Partner will use
its best efforts to have the Registration Statement declared effective under the
Securities Act. The General Partner need not file a separate Registration
Statement, but may file one Registration Statement covering Exchange Shares
issuable to more than one Limited Partner. The General Partner further agrees to
supplement or make amendments to each Registration Statement, if required by the
rules, regulations or instructions applicable to the registration form utilized
by the General Partner or by the Securities Act or rules and regulations
thereunder for such Registration Statement.

(c) Listing on Securities Exchange. If the General Partner shall list or
maintain the listing of any REIT Shares on any securities exchange or national
market system, it will at its expense and as necessary to permit the
registration and sale of the Exchange Shares hereunder, list thereon, maintain
and, when necessary, increase such listing to include such Exchange Shares.

(d) Registration Not Required. Notwithstanding the foregoing, the General
Partner shall not be required to file or maintain the effectiveness of a
registration statement relating to Exchange Shares after the first date upon
which, in the opinion of counsel to the General Partner, all of the Exchange
Shares covered thereby could be sold by the holders thereof in any period of
three months pursuant to Rule 144 under the Securities Act, or any successor
rule thereto. In addition, notwithstanding the foregoing, the General Partner
shall not be required to file or maintain the effectiveness of a registration
statement relating to Exchange Shares that may be issued upon exchange of LTIP
Units or any other Partnership Units issued upon conversion of, or with respect
to, LTIP Units.

 

- 31 -



--------------------------------------------------------------------------------

ARTICLE 9

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

9.1 Purchase for Investment.

(a) Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interests is made
as a principal for his account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.

(b) Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

9.2 Restrictions on Transfer of Limited Partnership Interests.

(a) Subject to the provisions of 9.2(b), (c) and (d), no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of his Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.

(b) No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.5
below) of all of its Partnership Interest pursuant to this Article 9 or pursuant
to an exchange of all of its Partnership Units pursuant to Section 8.5 hereof.
Upon the permitted Transfer or redemption of all of a Limited Partner’s
Partnership Interest, such Limited Partner shall cease to be a Limited Partner.

(c) Subject to 9.2(d), (e) and (f) below, a Limited Partner may Transfer, with
the consent of the General Partner, all or a portion of its Partnership Interest
to (i) a parent or parent’s spouse, natural or adopted descendant or
descendants, spouse of such descendant, or brother or sister, or a trust created
by such Limited Partner for the benefit of such Limited Partner and/or any such
person(s), of which trust such Limited Partner or any such person(s) is a
trustee, (ii) a corporation controlled by a Person or Persons named in
(i) above, or (iii) if the Limited Partner is an entity, its beneficial owners.

(d) No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law (including investment
suitability standards).

(e) No Transfer by a Limited Partner of its Partnership Interest, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for

 

- 32 -



--------------------------------------------------------------------------------

the Partnership, it would adversely affect the ability of the General Partner to
continue to qualify as a REIT or subject the General Partner to any additional
taxes under Section 857 or Section 4981 of the Code, or (iii) such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code.

(f) No transfer by a Limited Partner of any Partnership Interest may be made to
a lender to the Partnership or any Person who is related (within the meaning of
Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations
Section 1.752-1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Partnership Units in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a Partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.

(g) Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.

(h) Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.3 Admission of Substitute Limited Partner.

(a) Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following:

(i) The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A hereto, and such other documents or instruments as
the General Partner may require in order to effect the admission of such Person
as a Limited Partner.

(ii) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.

(iii) The assignee shall have delivered a letter containing the representation
set forth in Section 9.1(a) hereof and the agreement set forth in Section 9.1(b)
hereof.

(iv) If the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement.

(v) The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof.

 

- 33 -



--------------------------------------------------------------------------------

(vi) The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

(vii) The assignee has obtained the prior written consent of the General Partner
to its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion.

(b) For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.

9.4 Rights of Assignees of Partnership Interests.

(a) Subject to the provisions of Sections 9.1 and 9.2 hereof, except as required
by operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.

(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article 9 to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.

9.5 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.

9.6 Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the

 

- 34 -



--------------------------------------------------------------------------------

actions of a single joint owner can bind both owners under the applicable laws
of the state of residence of such joint owners. Upon the death of one owner of a
Partnership Interest held in a joint tenancy with a right of survivorship, the
Partnership Interest shall become owned solely by the survivor as a Limited
Partner and not as an assignee. The Partnership need not recognize the death of
one of the owners of a jointly-held Partnership Interest until it shall have
received notice of such death. Upon notice to the General Partner from either
owner, the General Partner shall cause the Partnership Interest to be divided
into two equal Partnership Interests, which shall thereafter be owned separately
by each of the former owners.

ARTICLE 10

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.1 Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and amendments thereto and any financial statements
of the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.

10.2 Custody of Partnership Funds; Bank Accounts.

(a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

(b) All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).

10.3 Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.4 Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.

10.5 Tax Matters Partner; Tax Elections; Special Basis Adjustments.

(a) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of

 

- 35 -



--------------------------------------------------------------------------------

any audit of the Partnership by the Service and all out-of-pocket expenses and
fees incurred by the General Partner on behalf of the Partnership as Tax Matters
Partner shall constitute Partnership expenses. In the event the General Partner
receives notice of a final Partnership adjustment under Section 6223(a)(2) of
the Code, the General Partner shall either (i) file a court petition for
judicial review of such final adjustment within the period provided under
Section 6226(a) of the Code, a copy of which petition shall be mailed to all
Limited Partners on the date such petition is filed, or (ii) mail a written
notice to all Limited Partners, within such period, that describes the General
Partner’s reasons for determining not to file such a petition.

(b) All elections required or permitted to be made by the Partnership under the
Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.

(c) In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article 5 of this Agreement, any
adjustments made pursuant to Section 754 of the Code shall affect only the
successor in interest to the transferring Partner and in no event shall be taken
into account in establishing, maintaining or computing Capital Accounts for the
other Partners for any purpose under this Agreement. Each Partner will furnish
the Partnership with all information necessary to give effect to such election.

(d) To the extent provided for in Regulations, revenue rulings, revenue
procedures and/or other IRS guidance issued after the date hereof, the
Partnership is hereby authorized to, and at the direction of the General Partner
shall, elect a safe harbor under which the fair market value of any Partnership
Interests issued after the effective date of such Regulation (or other guidance)
will be treated as equal to the liquidation value of such Partnership Interests
(i.e., a value equal to the total amount that would be distributed with respect
to such interests if the Partnership sold all of its assets for their fair
market value immediately after the issuance of such Partnership Interests,
satisfied its liabilities (excluding any non-recourse liabilities to the extent
the balance of such liabilities exceed the fair market value of the assets that
secure them) and distributed the net proceeds to the Partners under the terms of
this Agreement). In the event that the Partnership makes a safe harbor election
as described in the preceding sentence, each Partner hereby agrees to comply
with all safe harbor requirements with respect to transfers of such Partnership
Interest while the safe harbor election remains effective.

10.6 Reports to Limited Partners.

(a) As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter, presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such fiscal year, presented in accordance with generally
accepted accounting principles. The annual financial statements shall be audited
by accountants selected by the General Partner.

(b) Any Partner (other than a Partner whose only Partnership Interests are LTIP
Units or any other Partnership Units issued upon conversion of, or with respect
to, LTIP Units) shall further have the right to a private audit of the books and
records of the Partnership at the expense of such Partner, provided such audit
is made for Partnership purposes and is made during normal business hours.

 

- 36 -



--------------------------------------------------------------------------------

ARTICLE 11

AMENDMENT OF AGREEMENT; MERGER

The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act) in a transaction pursuant to Section 7.1(c), (d) or (e) hereof;
provided, however, that the following amendments and any other merger or
consolidation of the Partnership shall require the consent of Limited Partners
holding more than 50% of the Percentage Interests of the Limited Partners:

(a) any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as provided in Section 8.5(d) or 7.1(d) hereof) in a
manner adverse to the Limited Partners;

(b) any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Units pursuant to Section 4.2 hereof;

(c) any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.2 hereof; or

(d) any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.

ARTICLE 12

GENERAL PROVISIONS

12.1 Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A hereto; provided, however, that any Partner may specify a different
address by notifying the General Partner in writing of such different address.
Notices to the Partnership shall be delivered at or mailed to its specified
office.

12.2 Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

12.3 Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.

12.4 Severability. If any provision of this Agreement shall be declared illegal,
invalid, or unenforceable in any jurisdiction, then such provision shall be
deemed to be severable from this Agreement (to the extent permitted by law) and
in any event such illegality, invalidity or unenforceability shall not affect
the remainder hereof.

 

- 37 -



--------------------------------------------------------------------------------

12.5 Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

12.6 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.7 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.8 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

12.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

- 38 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has hereunder affixed its signature to
this Agreement, as of the 10th day of October, 2006.

 

GENERAL PARTNER: DCT INDUSTRIAL TRUST INC. By:  

/s/ Philip L. Hawkins

Name:   Philip L. Hawkins Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF EXERCISE OF EXCHANGE RIGHT

In accordance with Section 8.5 of the Agreement of Limited Partnership (the
“Agreement”) of DCT Industrial Operating Partnership LP, the undersigned hereby
irrevocably (i) presents for exchange              Partnership Units in DCT
Industrial Operating Partnership LP in accordance with the terms of the
Agreement and the Exchange Right referred to in Section 8.5 thereof,
(ii) surrenders such Partnership Units and all right, title and interest
therein, and (iii) directs that the Cash Amount or REIT Shares Amount (as
defined in the Agreement) as determined by the General Partner deliverable upon
exercise of the Exchange Right be delivered to the address specified below, and
if REIT Shares (as defined in the Agreement) are to be delivered, such REIT
Shares be registered or placed in the name(s) and at the address(es) specified
below.

 

Dated: ______ ___, ______         (Name of Limited Partner)   

 

   (Signature of Limited Partner)   

 

   (Mailing Address)   

 

   (City) (State) (Zip Code)   

 

   Signature Guaranteed by:   

 

If REIT Shares are to be issued, issue to:    Name:
                                        
                                                             Social Security or
Tax I.D. Number:                                                     

 

Exh. B-1



--------------------------------------------------------------------------------

EXHIBIT C

LTIP UNITS

The following are the terms of the LTIP Units:

1. Designation. A class of Partnership Units in the Partnership designated as
the “LTIP Units” is hereby established. LTIP Units are intended to qualify as
profits interests in the Partnership. The number of LTIP Units that may be
issued shall not be limited.

2. Vesting.

A. Vesting, Generally. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of an award, vesting or other similar agreement
(a “Vesting Agreement”). The terms of any Vesting Agreement may be modified by
the General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
terms of any plan pursuant to which the LTIP Units are issued, if applicable.
LTIP Units that have vested and are no longer subject to forfeiture under the
terms of a Vesting Agreement are referred to as “Vested LTIP Units”; all other
LTIP Units are referred to as “Unvested LTIP Units.” Subject to the terms of any
Vesting Agreement, a holder of LTIP Units shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to the same restrictions as
holders of Common Units are entitled to transfer their Common Units pursuant to
Article 9 of the Agreement.

B. Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise specified in
the relevant Vesting Agreement, upon the occurrence of any event specified in a
Vesting Agreement as resulting in either the forfeiture of any LTIP Units, or
the right of the Partnership or the General Partner to repurchase LTIP Units at
a specified purchase price, then upon the occurrence of the circumstances
resulting in such forfeiture or if the Partnership or the General Partner
exercises such right to repurchase, then the relevant LTIP Units shall
immediately, and without any further action, be treated as cancelled or
transferred to the General Partner, as applicable, and no longer outstanding for
any purpose. Unless otherwise specified in the Vesting Agreement, no
consideration or other payment shall be due with respect to any LTIP Units that
have been forfeited, other than any distributions declared with a record date
prior to the effective date of the forfeiture. In connection with any forfeiture
or repurchase of LTIP Units, the balance of the portion of the Capital Account
of the holder that is attributable to all of his or her LTIP Units shall be
reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 5.1(k) of the Agreement, calculated with respect to the
holder’s remaining LTIP Units, if any.

C. Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation any Vesting Agreement, apply to the LTIP
Unit.

3. Distributions.

A. LTIP Distribution Amount. Commencing from and after the LTIP Unit
Distribution Participation Date established for any LTIP Units, such LTIP Units
shall be entitled to receive, if, when and as authorized by the General Partner
out of funds or other property legally available for the payment of
distributions, regular, special, extraordinary or other distributions (other
than distributions representing proceeds of a sale or other disposition of all
or substantially of all the assets of the Partnership) which may be made from
time to time, in an amount per unit equal to the amount of any such
distributions that would have been payable to such holders if the LTIP Units had
been Common Units (if applicable,

 

Exh. C-1



--------------------------------------------------------------------------------

assuming such LTIP Units were held for the entire period to which such
distributions relate). LTIP Units shall also be entitled to receive, if, when
and as authorized by the General Partner out of funds or other property legally
available for the payment of distributions, distributions representing proceeds
of a sale or other disposition of all or substantially of all the assets of the
Partnership in an amount per unit equal to the amount of any such distributions
payable on the Common Units, whether made prior to, on or after the LTIP Unit
Distribution Participation Date, provided, that the amount of such distributions
shall not exceed the positive balances of the Capital Accounts of the holders of
such LTIP Units to the extent attributable to the ownership of such LTIP Units.
Distributions on the LTIP Units, if authorized, shall be payable on such dates
and in such manner as may be authorized by the General Partner (any such date, a
“LTIP Unit Distribution Payment Date”); provided, that the LTIP Unit
Distribution Payment Date shall be the same as the corresponding date relating
to the corresponding distribution on the Common Units. The record date for
determining which holders of LTIP Units are entitled to receive a distribution
shall be the Partnership Record Date for that distribution.

B. LTIP Unit Distribution Participation Date. The “LTIP Unit Distribution
Participation Date” for each LTIP Unit will be the issuance date of such LTIP
Unit or such other date as may be specified in the Vesting Agreement or other
documentation pursuant to which such LTIP Unit is issued.

4. Allocations.

A. Commencing with the portion of the taxable year of the Partnership that
begins on the LTIP Unit Distribution Participation Date established for any LTIP
Units, such LTIP Units shall be allocated Profits and Losses in amounts per LTIP
Unit equal to the amounts allocated per Common Unit. The allocations provided by
the preceding sentence shall be subject to Section 5.1(a) and, in addition, to
any special allocations required by Sections 5.1(b) through (j). The General
Partner is authorized in its discretion to delay or accelerate the participation
of the LTIP Units in allocations of Profits and Losses under this Section 4 of
Exhibit C, or to adjust the allocations made under this Section 4 of Exhibit C
after the LTIP Unit Distribution Participation Date, so that the ratio of
(i) the total amount of Profits and Losses allocated with respect to each LTIP
Unit in the taxable year in which that LTIP Unit’s LTIP Unit Distribution
Participation Date falls (excluding special allocations under Section 5.1(k)),
to (ii) the total amount distributed to that LTIP Unit with respect to such
period, is more nearly equal to the ratio of (i) the Profits and Losses
allocated with respect to the General Partner’s Common Units in such taxable
year to (ii) the amounts distributed to the General Partner with respect to such
Common Units and such taxable year.

5. Adjustments.

A. The Partnership shall maintain at all times a one-to-one correspondence
between LTIP Units and Common Units for conversion, distribution and other
purposes, including without limitation complying with the following procedures;
provided that the foregoing is not intended to alter the LTIP Unit Capital
Account Limitation (as defined in Section 7.B of Exhibit C), the special
allocations pursuant to Section 5.1(k) of the Agreement, differences between
distributions (other than distributions representing proceeds of a sale or other
disposition of all or substantially all of the assets of the Partnership) to be
made with respect to LTIP Units and Common Units prior to the LTIP Unit
Distribution Participation Date for such LTIP Units, differences between
distributions representing proceeds of a sale or other disposition of all or
substantially all of the assets of the Partnership to be made with respect to
the LTIP Units and Common Units pursuant to Section 5.6 of the Agreement or
Section 3.A of Exhibit C in the event that the Capital Accounts attributable to
the LTIP Units are less than those attributable to the Common Units due to
insufficient special allocations pursuant to Section 5.1(k) of the Agreement or
related provisions. If an LTIP Unit Adjustment Event (as defined below) occurs,
then the General Partner shall make a corresponding adjustment to the LTIP Units
to maintain such one-for-one

 

Exh. C-2



--------------------------------------------------------------------------------

correspondence between Common Units and LTIP Units. The following shall be “LTIP
Unit Adjustment Events”: (A) the Partnership makes a distribution on all
outstanding Common Units in Partnership Units, (B) the Partnership subdivides
the outstanding Common Units into a greater number of units or combines the
outstanding Common Units into a smaller number of units, or (C) the Partnership
issues any Partnership Units in exchange for its outstanding Common Units by way
of a reclassification or recapitalization of its Common Units. If more than one
LTIP Unit Adjustment Event occurs, the adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every LTIP
Unit Adjustment Event as if all LTIP Unit Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following shall not be LTIP Unit
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business transaction, (y) the
issuance of Partnership Units pursuant to any employee benefit or compensation
plan or distribution reinvestment plan, or (z) the issuance of any Partnership
Units to the General Partner in respect of a Capital Contribution to the
Partnership of proceeds from the sale of securities by the General Partner. If
the Partnership takes an action affecting the Common Units other than actions
specifically described above as LTIP Unit Adjustment Events and in the opinion
of the General Partner such action would require an adjustment to the LTIP Units
to maintain the one-to-one correspondence described above, the General Partner
shall make such adjustment to the LTIP Units, to the extent permitted by law and
by the terms of any plan pursuant to which the LTIP Units have been issued, in
such manner and at such time as the General Partner, in its sole discretion, may
determine to be appropriate under the circumstances. If an adjustment is made to
the LTIP Units as herein provided, the Partnership shall promptly file in the
books and records of the Partnership an officer’s certificate setting forth such
adjustment and a brief statement of the facts requiring such adjustment, which
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error. Promptly after filing of such certificate, the
Partnership shall mail a notice to each holder of LTIP Units setting forth the
adjustment to his or her LTIP Units and the effective date of such adjustment.

6. Ranking.

The LTIP Units shall rank on parity with the Common Units in all respects
subject to the proviso in the first sentence of Section 5 of Exhibit C.

7. Right to Convert LTIP Units into Common Units.

A. Conversion Right. A holder of LTIP Units shall have the right (the “LTIP Unit
Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into Common Units. Holders of LTIP Units
shall not have the right to convert Unvested LTIP Units into Common Units until
they become Vested LTIP Units; provided, however, that when a holder of LTIP
Units is notified of the expected occurrence of an event that will cause his or
her Unvested LTIP Units to become Vested LTIP Units, such Person may give the
Partnership an LTIP Unit Conversion Notice conditioned upon and effective as of
the time of vesting, and such LTIP Unit Conversion Notice, unless subsequently
revoked by the holder of the LTIP Units, shall be accepted by the Partnership
subject to such condition. The General Partner shall have the right at any time
to cause a conversion of Vested LTIP Units into Common Units. In all cases, the
conversion of any LTIP Units into Common Units shall be subject to the
conditions and procedures set forth in this Section 7 of Exhibit C.

B. Number of Units Convertible. A holder of Vested LTIP Units may convert such
Vested LTIP Units into an equal number of fully paid and non-assessable Common
Units, giving effect to all adjustments (if any) made pursuant to Section 5 of
Exhibit C. Notwithstanding the foregoing, in no event may a holder of Vested
LTIP Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such holder, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Common Unit Economic Balance, in
each case as determined as of the effective date of conversion (the “LTIP Unit
Capital Account Limitation”).

 

Exh. C-3



--------------------------------------------------------------------------------

C. Notice. In order to exercise his or her Conversion Right, a holder of LTIP
Units shall deliver a notice (a “LTIP Unit Conversion Notice”) in the form
attached as Exhibit D to the Agreement to the Partnership not less than 10 nor
more than 90 days prior to a date (the “LTIP Unit Conversion Date”) specified in
such LTIP Unit Conversion Notice. Each holder of LTIP Units covenants and agrees
with the Partnership that all Vested LTIP Units to be converted pursuant to this
Section 7 of Exhibit C shall be free and clear of all liens. Notwithstanding
anything herein to the contrary (but subject to Section 8.5 of the Agreement), a
holder of LTIP Units may deliver a Notice of Exchange pursuant to Section 8.5(a)
of the Agreement relating to those Common Units that will be issued to such
holder upon conversion of such LTIP Units into Common Units in advance of the
LTIP Unit Conversion Date; provided, however, that the redemption of such Common
Units by the Partnership shall in no event take place until the LTIP Unit
Conversion Date. For clarity, it is noted that the objective of this paragraph
is to put a holder of LTIP Units in a position where, if he or she so wishes,
the Common Units into which his or her Vested LTIP Units will be converted can
be redeemed by the Partnership simultaneously with such conversion, with the
further consequence that, if the General Partner elects to assume the
Partnership’s redemption obligation with respect to such Common Units under
Section 8.5 of the Agreement by delivering to such holder REIT Shares rather
than cash, then such holder can have such REIT Shares issued to him or her
simultaneously with the conversion of his or her Vested LTIP Units into Common
Units. The General Partner shall cooperate with a holder of LTIP Units to
coordinate the timing of the different events described in the foregoing
sentence.

D. Forced Conversion. The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units held by a holder of
LTIP Units to be converted (a “LTIP Unit Forced Conversion”) into an equal
number of Common Units, giving effect to all adjustments (if any) made pursuant
to Section 5; provided, that the Partnership may not cause an LTIP Unit Forced
Conversion of any LTIP Units that would not at the time be eligible for
conversion at the option of the holder of such LTIP Units pursuant to
Section 7.B. of Exhibit C above. In order to exercise its right to cause an LTIP
Unit Forced Conversion, the Partnership shall deliver a notice (a “LTIP Unit
Forced Conversion Notice”) in the form attached as Exhibit E to the Agreement to
the applicable holder not less than 10 nor more than 60 days prior to the LTIP
Unit Conversion Date specified in such LTIP Unit Forced Conversion Notice. A
Forced LTIP Unit Conversion Notice shall be provided in the manner provided in
Section 12.1 of the Agreement.

E. Conversion Procedures. A conversion of Vested LTIP Units for which the holder
thereof has given an LTIP Unit Conversion Notice or the Partnership has given a
Forced LTIP Unit Conversion Notice shall occur automatically after the close of
business on the applicable LTIP Unit Conversion Date without any action on the
part of such holder of LTIP Units, as of which time such holder of LTIP Units
shall be credited on the books and records of the Partnership with the issuance
as of the opening of business on the next day of the number of Common Units
issuable upon such conversion. After the conversion of LTIP Units as aforesaid,
the Partnership shall deliver to such holder of LTIP Units upon his or her
written request, a certificate of the General Partner certifying the number of
Common Units and remaining LTIP Units, if any, held by such Person immediately
after such conversion.

F. Treatment of Capital Account. For purposes of making future allocations under
Section 5.1(k) of the Agreement and applying the LTIP Unit Capital Account
Limitation, the portion of the Economic Capital Account Balance of the
applicable holder of LTIP Units that is treated as attributable to his or her
LTIP Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the Common Unit Economic Balance.

 

Exh. C-4



--------------------------------------------------------------------------------

G. Mandatory Conversion in Connection with an LTIP Unit Conversion Transaction.
If the Partnership or the General Partner shall be a party to any transaction
(including without limitation a merger, consolidation, unit exchange, self
tender offer for all or substantially all Common Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any transaction which constitutes an LTIP
Unit Adjustment Event), in each case as a result of which Common Units shall be
exchanged for or converted into the right, or the holders of Common Units shall
otherwise be entitled, to receive cash, securities or other property or any
combination thereof (each of the foregoing being referred to herein as a “LTIP
Unit Conversion Transaction”), then the General Partner shall, immediately prior
to the LTIP Unit Conversion Transaction, exercise its right to cause an LTIP
Unit Forced Conversion with respect to the maximum number of LTIP Units then
eligible for conversion, taking into account any allocations that occur in
connection with the LTIP Unit Conversion Transaction or that would occur in
connection with the LTIP Unit Conversion Transaction if the assets of the
Partnership were sold at the LTIP Unit Conversion Transaction price or, if
applicable, at a value determined by the General Partner in good faith using the
value attributed to the Partnership Units in the context of the LTIP Unit
Conversion Transaction (in which case the LTIP Unit Conversion Date shall be the
effective date of the LTIP Unit Conversion Transaction and the conversion shall
occur immediately prior to the effectiveness of the LTIP Unit Conversion
Transaction).

In anticipation of such LTIP Unit Forced Conversion and the consummation of the
LTIP Unit Conversion Transaction, the Partnership shall use commercially
reasonable efforts to cause each holder of LTIP Units to be afforded the right
to receive in connection with such LTIP Unit Conversion Transaction in
consideration for the Common Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such LTIP Unit
Conversion Transaction by a holder of the same number of Common Units, assuming
such holder of Common Units is not a Person with which the Partnership
consolidated or into which the Partnership merged or which merged into the
Partnership or to which such sale or transfer was made, as the case may be (a
“Constituent Person”), or an Affiliate of a Constituent Person. In the event
that holders of Common Units have the opportunity to elect the form or type of
consideration to be received upon consummation of the LTIP Unit Conversion
Transaction, prior to such LTIP Unit Conversion Transaction, the General Partner
shall give prompt written notice to each holder of LTIP Units of such election,
and shall use commercially reasonable efforts to afford such holders the right
to elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by such
holder into Common Units in connection with such LTIP Unit Conversion
Transaction. If a holder of LTIP Units fails to make such an election, such
holder (and any of its transferees) shall receive upon conversion of each LTIP
Unit held by him or her (or by any of his or her transferees) the same kind and
amount of consideration that a holder of a Common Unit would receive if such
holder of Common Units failed to make such an election.

Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and the terms of any plan under which LTIP Units are issued,
the Partnership shall use commercially reasonable efforts to cause the terms of
any LTIP Unit Conversion Transaction to be consistent with the provisions of
this Section 7 of Exhibit C and to enter into an agreement with the successor or
purchasing entity, as the case may be, for the benefit of any holders of LTIP
Units whose LTIP Units will not be converted into Common Units in connection
with the LTIP Unit Conversion Transaction that will (i) contain provisions
enabling the holders of LTIP Units that remain outstanding after such LTIP Unit
Conversion Transaction to convert their LTIP Units into securities as comparable
as reasonably possible under the circumstances to the Common Units and
(ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in the
Agreement for the benefit of the holders of LTIP Units.

 

Exh. C-5



--------------------------------------------------------------------------------

8. Redemption at the Option of the Partnership.

LTIP Units will not be redeemable at the option of the Partnership; provided,
however, that the foregoing shall not prohibit the Partnership from repurchasing
LTIP Units from the holder thereof if and to the extent such holder agrees to
sell such LTIP Units.

9. Voting Rights.

A. Voting with Common Units. Holders of LTIP Units shall have the right to vote
on all matters submitted to a vote of the holders of Common Units. Holders of
LTIP Units and Common Units shall vote together as a single class, together with
any other class or series of Partnership Units upon which like voting rights
have been conferred. In any matter in which the LTIP Units are entitled to vote,
including an action by written consent, each LTIP Unit shall be entitled to vote
a Percentage Interest equal on a per unit basis to the Percentage Interest
represented by each Common Unit.

B. Special Approval Rights. Except as provided in Section 9.A. of Exhibit C
above, holders of LTIP Units shall only (a) have those voting rights required
from time to time by non-waivable provisions of applicable law, if any, and
(b) have the additional voting rights that are expressly set forth in this
Section 9.B of Exhibit C. The General Partner and/or the Partnership shall not,
without the affirmative vote of holders of more than 50% of the then outstanding
LTIP Units affected thereby, given in person or by proxy, either in writing or
at a meeting (voting separately as a class), take any action that would
materially and adversely alter, change, modify or amend, whether by merger,
consolidation or otherwise, the rights, powers or privileges of such LTIP Units,
subject to the following exceptions:

(i) no separate consent of the holders of LTIP Units will be required if and to
the extent that any such alteration, change, modification or amendment would
equally, ratably and proportionately alter, change, modify or amend the rights,
powers or privileges of the Common Units (in which event the holders of LTIP
Units shall only have such voting rights, if any, as provided in Section 7.1(c),
Article 11 of the Agreement, or otherwise as expressly provided for in the
Agreement, in accordance with Section 9.A of Exhibit C above);

(ii) with respect to any merger, consolidation or other business combination or
reorganization, so long as either (w) the LTIP Units are converted into Common
Units immediately prior to the effectiveness of the transaction, (x) the holders
of LTIP Units either will receive, or will have the right to elect to receive,
for each LTIP Unit an amount of cash, securities, or other property equal to the
greatest amount of cash, securities or other property paid to a holder of one
Common Unit in consideration of one Common Unit pursuant to the terms of such
transaction, (y) the LTIP Units remain outstanding with the terms thereof
materially unchanged, or (z) if the Partnership is not the surviving entity in
such transaction, the LTIP Units are exchanged for a security of the surviving
entity with terms that are materially the same with respect to rights to
allocations, distributions, redemption, conversion and voting as the LTIP Units
and without any income, gain or loss expected to be recognized by the holder
upon the exchange for federal income tax purposes (and with the terms of the
Common Units or such other securities into which the LTIP Units (or the
substitute security therefor) are convertible materially the same with respect
to rights to allocations, distributions, redemption, conversion and voting),
such merger, consolidation or other business combination or reorganization shall
not be deemed to materially and adversely alter, change, modify or amend the
rights, powers or privileges of the LTIP Units, provided further, that if some,
but not all, of the LTIP Units are converted into Common Units immediately prior
to the effectiveness of the transaction (and neither clause (y) or (z) above is
applicable), then the consent required pursuant to this Section of Exhibit C
will be the consent of the holders of more than 50% of the LTIP Units to be
outstanding following such conversion;

 

Exh. C-6



--------------------------------------------------------------------------------

(iii) any creation or issuance of Partnership Units (whether ranking junior to,
on a parity with or senior to the LTIP Units with respect to payment of
distributions, the Exchange Right and the distribution of assets upon
liquidation, dissolution or winding up), which either (x) does not require the
consent of the holders of Common Units or (y) does require such consent and is
authorized by a vote of the holders of Common Units and LTIP Units voting
together as a single class pursuant to Section 9.A above, together with any
other class or series of units of limited partnership interest in the
Partnership upon which like voting rights have been conferred, shall not be
deemed to materially and adversely alter, change, modify or amend the rights,
powers or privileges of the LTIP Units; and

(iv) any waiver by the Partnership of restrictions or limitations applicable to
any outstanding LTIP Units with respect to any holder or holders thereof shall
not be deemed to materially and adversely alter, change, modify or amend the
rights, powers or privileges of the LTIP Units with respect to other holders.

The foregoing voting provisions will not apply if, as of or prior to the time
when the action with respect to which such vote would otherwise be required will
be taken or be effective, all outstanding LTIP Units shall have been converted
and/or redeemed, or provision is made for such redemption and/or conversion to
occur as of or prior to such time.

 

Exh. C-7



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO COMMON UNITS

The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in DCT Industrial Operating Partnership LP (the
“Partnership”) set forth below into Common Units in accordance with the terms of
the Limited Partnership Agreement of the Partnership, as amended. The
undersigned hereby represents, warrants, and certifies that the undersigned:
(a) has title to such LTIP Units, free and clear of the rights or interests of
any other person or entity other than the Partnership; (b) has the full right,
power, and authority to cause the conversion of such LTIP Units as provided
herein; and (c) has obtained the consent or approval of all persons or entities,
if any, having the right to consent or approve such conversion.

Name of Holder:                                  
                                        
                                        
                                               

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted:                             

Conversion Date:                                         
                        

 

--------------------------------------------------------------------------------

(Signature of Holder: Sign Exact Name as Registered with Partnership)

 

--------------------------------------------------------------------------------

(Street Address)

 

--------------------------------------------------------------------------------

(City)                                      
                                                           
(State)                                                                  (Zip
Code)

Signature Guaranteed by:                                 
                                        
                                        
                                                        

 

Exh. D-1



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION

OF LTIP UNITS INTO COMMON UNITS

DCT Industrial Operating Partnership LP (the “Partnership”) hereby irrevocably
elects to cause the number of LTIP Units held by the holder of LTIP Units set
forth below to be converted into Common Units in accordance with the terms of
the Limited Partnership Agreement of the Partnership, as amended.

Name of Holder:                                       
                                        
                                        
                                                  

                                (Please Print: Exact Name as Registered with
Partnership)

Number of LTIP Units to be Converted:                                         

Conversion Date:                                         
                                    

 

Exh. E-1